Citation Nr: 0911013	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-28 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1. Entitlement to service connection for a benign peripheral 
vestibular disorder (also claimed as vertigo).

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, claimed as hiatal hernia.

REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to August 
1989, with a primary MOS (military occupational specialty) as 
an aeromedical service technician.  He was born in 1950. 

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In a statement on VA Form 21-4138, dated in July 2007, the 
Veteran revoked his power of attorney on behalf of the 
Veterans of Foreign Wars of the United States (VFW) and 
indicated that he would be representing himself.  The VFW has 
been copied by VA on actions since then, but it does not 
appear that a change of intention in that regard has been 
voiced by the Veteran.  At one point he had indicated he 
wished for a personal hearing, but he subsequently withdrew 
that request, both orally and in writing. 

Due in part to actions that have taken place during the 
course of the current appeal, service connection is now in 
effect for the following: degenerative arthritis of the 
lumbar spine, rated as 40 percent disabling; prostatic 
nodular hyperplasia with status post transurethral resection 
(TURP), status bilateral scrotal surgery, varicocelectomy, 
recurrent urinary tract infections, recurrent testicular 
thrombosis with pelvic pain syndrome (claimed as pelvic 
congestive syndrome), rated as 40 percent disabling; cervical 
spondylosis of C-3 to C-6, rated as 30 percent disabling; 
bronchial asthma, rated as 30 percent disabling; migraine 
headaches, rated as 30 percent disabling; cerebral atrophy 
with memory problems and depression, (claimed as memory 
problems due to lead poisoning, brain atrophy due to toxic 
industrial poisoning and cognitive dysfunction), rated as 30 
percent disabling; hypertensive cardiovascular disease, 
status post myocardial infarction associated with 
hypertension), rated as 30 percent disabling; Achilles 
tendonitis with spur formation, tip of medial malleolus, left 
ankle, rated as 20 percent disabling; peripheral neuropathy 
due to lead toxicity, right upper extremity, rated as 20 
percent disabling; peripheral neuropathy due to lead 
toxicity, left upper extremity, rated as 20 percent 
disabling; bilateral sensorineural defective hearing, rated 
as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
peripheral neuropathy due to lead toxicity, right lower 
extremity, rated as 10 percent disabling; peripheral 
neuropathy due to lead toxicity, left lower extremity, rated 
as 10 percent disabling; acquired protein-S deficiency 
associated with hypertension, rated as 10 percent disabling; 
deep vein insufficiency, left lower extremity, rated as 10 
percent disabling; deep vein insufficiency, right lower 
extremity, rated as 10 percent disabling; and hemorrhoids, 
erectile dysfunction with retrograde ejaculation, and lacunar 
infarct, posterior limb of the left internal capsule 
(cerebrovascular accident/CVA), each rated as noncompensably 
disabling.  Special monthly compensation benefits are in 
effect for loss of use of a creative organ.  

The issue of entitlement to service connection for a 
dermatological disorder, claimed as tinea pedis, was 
initially part of the current appeal.  However, the Veteran 
stated that he was withdrawing that issue, and supplanting it 
with a claim of entitlement to service connection for a 
dermatological disorder characterized as hyperkeratosis 
plantaris (also claimed as arsenical keratosis due to arsenic 
poisoning).  Since service connection was thereafter granted 
for that disorder (and a noncompensable rating assigned), 
that was not technically a withdrawal which would be subject 
to a dismissal, but rather a substantive resolution of that 
issue.  

The Veteran has discussed at length his need for specific 
care and treatment within and without VA facilities; these 
issues are not on appeal.  The Veteran also recently 
indicated that he was pursuing the issue of entitlement to 
service connection for "reproductive impairment".  It is 
unclear whether this has or has not been resolved with the 
grants shown above, but in any event, the issue is not part 
of the appeal.  

Similarly, although the Veteran previously claimed 
entitlement to service connection for other disabilities 
secondary to his cerebral atrophy, in a document received in 
October 2008 he indicated that, other than as shown on the 
first page of the present decision, those issues had been 
satisfactorily resolved via the manner in which his other 
disabilities have now been re-characterized and rated to 
include multiple facets of a given disability.

In October 2008, he also raised a further issue, entitlement 
to service connection for "ototoxicity" as a 
separate/"new" condition.  This has not been developed on 
appeal.  Again, since the Veteran already has service 
connection for certain stated residuals/results of 
otototoxicity, it is unclear whether this issue remains 
unsatisfied or not, but if not it should be addressed by the 
RO. 

Issue #2 is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action is required.

FINDING OF FACT

The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran's benign positional 
vertigo is either a result of in-service chemical exposure(s) 
and/or one or more service-connected disabilities.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, benign 
positional vertigo is a result of service or service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  Given the action taken 
herein on issue #1, additional discussion of these procedures 
is unnecessary

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.303(a), 
3.304.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in- 
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

In addition, service connection for certain specified 
disabilities, including certain neurological disabilities, 
may be established based upon a legal presumption by showing 
that the disability was manifested to a compensable degree 
within a specified period (e.g., one year) after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Any 
increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  The Board notes that 38 C.F.R. § 3.310, above, 
the regulation which governs claims for secondary service 
connection, was amended during the pendency of this claim and 
appeal to conform VA regulations to the Allen decision, 
supra. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence.  

The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  In a 
recent case, the U.S. Court of Appeals for the Federal 
Circuit issued guidelines requiring (1) that the Board 
determine whether the particular claim in question is the 
type for which lay evidence is competent, and then (2) weigh 
that evidence against the other evidence of record.  See 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. Mar 3, 2009) 
(per curiam).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  As cited above, lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence," Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Tinnitus is "a sensation of noise (as a ringing or roaring) 
that is caused by a bodily condition (as wax in the ear or a 
perforated tympanic membrane").  Butts v. Brown, 5 Vet. App. 
532, 540 (1993).  Tinnitus is a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. 
App. 195, 196 (1996).  Tinnitus is a ringing, buzzing noise 
in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  
"Tinnitus can be caused by a number of conditions, including 
injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  
59 Federal Register 17297 (April 12, 1994).  

Moreover, tinnitus is one of the disabilities which the Court 
has specifically held the lay person is capable of observing.  
See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail. In each of the 
following instances, pertinent evidence will be delineated 
and all of the entire evidence of record has been reviewed.  
However, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Clinical treatment records show several complaints of 
positional vertigo on a periodic basis and he has been given 
a variety of medications to treat the symptoms.

A VA examiner evaluated him audiologically in April 2005 and 
opined that while he had been diagnosed with benign 
positional vertigo, it was unlikely due to his in-service 
noise exposure or to his hearing loss and tinnitus.  There 
was no discussion of any relationship to either toxic 
materials or other disabilities.

An opinion is of record from an otolaryngolgist, N.C.C., 
M.D., to the effect that he had been seeing the Veteran in 
his clinic for hearing loss and persistent tinnitus, and 
occasionally episodes of a whirling sensation on head 
positional changes.  Audio logical testing as early as 2003 
has confirmed the presence of virtually no hearing at the 
higher frequency levels.  He had diagnosed "benign 
positional vertigo with severe profound sensorineural hearing 
loss, both ears, as a result of chronic exposure to loud 
noises during his military assignments".

The Veteran has submitted extensive treatise and other 
materials with regard to exposure to various toxic materials 
including as they relate to peripheral and other nerve 
damage.  He has also provided data with regard to specific 
locations in which he was stationed and the toxic materials 
found thereat.  His in-service exposure to a number of such  
materials has been stipulated in the prior grants cited 
above.  

Benign paroxysmal positional vertigo (BPPV) is a disorder 
that causes vertigo/dizziness.  The Veteran has also reported 
that he has had episodes of dizziness/vertigo for some time.  
In the spirit of Court guidelines as to the use of lay 
observations to include Buchanan and Robinson, supra, and/or 
specifically using the example set forth with regard to 
tinnitus in Charles, supra, the Board finds that there is 
ample basis for accepting the Veteran's description and the 
periodic presence of positional vertigo.  The issue thus 
becomes one of probable etiology and the weighing of his 
observations with the other evidence of record.


In this regard, it is noteworthy that one qualified medical 
expert has held that the Veteran's benign positional vertigo 
is a probable result of the same acoustic exposure and 
concomitant nerve damage which has caused his profound high 
frequency sensorineural hearing loss (now progressing into 
the lower ranges as well), and his tinnitus, whether due to 
acoustic trauma or being exposed to toxic materials.  The 
Board finds that this a reasonable conclusion, based upon 
medical expertise and a credible, hands-on neurological and 
audiological assessment of the Veteran's particular 
circumstances and clinical findings.

Moreover, the Board notes that even in the Rating Schedule 
and other regulatory discussions of symptoms associated with 
a myriad of disabilities in which dizziness or vertigo may 
well be an integral component, e.g., in concussion injuries, 
hypertension, headaches, or in tinnitus which progresses to 
Meniere's disease.  In fact, dizziness which may be 
manifested as vertigo, positional or otherwise, is found as 
an integral component to variety of other disabilities, for 
several of which the Veteran already has service connection.  
Accordingly, it would be difficult to isolate benign 
positional vestibular disorder or vertigo as having a sole 
source in this case, and such specificity is unnecessary. 

Although the evidence is not unequivocal, the Board finds, 
without determining error in the action by the RO, that a 
reasonable doubt is raised which must be resolved in th 
Veteran's favor and that benign positional vestibular 
disorder (also claimed as vertigo), is either the result of 
service or cannot be dissociated from one or more of the 
Veteran's service-connected disabilities. 


ORDER

Service connection for a benign peripheral vestibular 
disorder (also claimed as vertigo) is granted. 

[Continued on Next Page]




REMAND

The Board nots that the Veteran had some gastrointestinal 
complaints in service.  He has since been seen by both 
private and VA examiners for some gastrointestinal 
complaints.  

On examination in October 2003, he complained of epigastric 
pain.  He was found to have mild erosions in the distal third 
of the esophagus, and duodenal bulb erosions.  Diagnoses were 
distal esophagitis, grade A; hiatal hernia; superficial 
gastropathy, antrum; and duodenitis.  

One physician has suggested that the symptoms in service were 
classic signs of hiatal hernia.  Endoscopic assessment in 
February 2006 showed two colonic polyps and polypectomy was 
done.  Subsequent reports have shown a diagnosis of hiatal 
hernia, apparently by history.

The denial by the RO was essentially on the basis that a lack 
of chronicity from the in-service symptoms to those now 
present overrode the private nexus opinion as to a hiatal 
hernia.  However it is noteworthy that, while that diagnosis 
has been shown historically, the endoscopic evaluation 
reported above showed a variety of pertinent findings.

Since then, service connection has been granted for numerous 
disabilities on a primary basis of exposure to toxic 
materials.  It is unclear whether this had any impact on his 
gastrointestinal disabilities, and that issue has not yet 
been medically addressed.

Moreover, there has been no medical expert or adjudicative 
consideration of whether the Veteran's already service-
connected problems may have in any affected his 
gastrointestinal disabilities.



In view of the foregoing, the case is REMANDED for the 
following action:

1.  Ask the Veteran to clarify whether he 
wishes to proceed without a representative 
in his claim, or would like to appoint a 
representative. 

2.  Ask him to provide additional 
information as to any medical care he may 
have had since service for 
gastrointestinal disabilities, records of 
which have not already been submitted, and 
assist him in obtaining such records, if 
feasible.

3.  Then, schedule the Veteran for examination 
by a physician with expertise in 
gastrointestinal disorders, to determine the 
nature and etiology of any current 
gastrointestinal problems.  The claims folder, 
to include a copy of this Remand, must be made 
available for review in conjunction with the 
examination, and the examiner must indicate in 
the examination report that the claims folder 
was so reviewed. 

a.  The examiner should determine:

i.  What are the Veteran's current 
gastrointestinal diagnoses, based upon 
current findings, the previous medical 
records on file, and his history before, 
during, and after military service?

ii.  When were the currently diagnosed 
gastrointestinal disabilities first 
demonstrated, and by what evidence is that 
determinable?  

iii.  Were there any increases or 
decreases in symptoms in or attributable 
to periods of military service, and what 
were they, if determinable?  

iv.  Are any or all of such conditions 
causally or etiologically related to his 
military service?

v.  As to each gastrointestinal disorder 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
disorder - 

 arose in or as a result of service, OR

 pre-existed service and was aggravated 
therein, OR

 arose after service and has been 
either caused, or aggravated beyond its 
previous baseline level of disability, 
by an already-service-connected 
disability or treatment therefor,

OR whether such a causation or aggravation 
relationship is unlikely (i.e., less than 
a 50-50 probability).

b.  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinion.  A 
complete rationale for any opinion expressed 
should be provided.  

c.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.


d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection for a 
gastrointestinal disability on all potential 
bases.  If the decision remains adverse, 
provide him (and his representative if any) 
with an appropriate SSOC.  Then return the case 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


